Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 October 11, 2013 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits Post-Effective Amendment No. 534 to the Trust’s Registration Statement for the purpose of adding two new series: the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund (the “Funds”). Pursuant to Rule 485(a)(2), the Trust anticipates that this filing will become effective on December 26,2013.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions, concerning the foregoing, please contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust
